Per Curiam.

We are of opinion that the bail to the arrest are only responsible for the principal sum and interest of the bond on which the defendant was arrested. It would be of dangerous consequence, and deter persons from becoming bail to the sheriff, to extend their responsibility further. It is settled in England, (Str. 922,) that special bail can never be made liable for more than they are bound in, let the plaintiff’s demand be ever so much more; and there is no reason that bail to the arrest should be liable for more than the plaintiff would be on becoming bail to the action. On bonds conditioned for the payment of money, the plaintiff can never recover, under the penalty, any debt or demand, however just, beyond the amount of the condition. The statute declares that on bringing the principal, interest and costs into court, it shall be deemed, in favor of the defendant, a full discharge of the bond. The equitable jurisdiction of the courts of law over the bail-bond suit, cannot *be extended to other matters dehors the original suit.
The offer of the present defendants must, therefore, be received and the motion granted.
Motion granted.(a)

(a) See Graham’s Practice, 2d ed. 175; 1 Graham’s Practice, 3d ed. 565, 566. See Code of Procedure of New York, § 162, et sea.